Title: To Thomas Jefferson from David Ramsay, 3 May 1786
From: Ramsay, David
To: Jefferson, Thomas



Sir
New-York May 3d 1786

I have received your favor of—. The deficient pages of my work I suppose have been furnished by Mr. Dilly long ago. Your wish  to get some shrubs from Carolina shall be gratified if possible. Mr. Watson shall be applied to and if he can furnish what you desire they shall be transmitted to New York to Mr. Otto to be forwarded by him.
I have to return you many thanks for your attention to my interest; but I have a much higher obligation to acknowledge. Your notes on Virginia have been lately put into my hands and been read with infinite pleasure. I admire your generous indignation at slavery; but think you have depressed the negroes too low. I believe all mankind to be originally the same and only diversified by accidental circumstances. I flatter myself that in a few centuries the negroes will lose their black color. I think now they are less black in Jersey than Carolina, their [lips] less thick, their noses less flat. The state of society has an influence not less than climate. Our back country people are as much savage as the Cherokees. I believe in opposition to Dr. Robertson that were it not for the commercial cities on the sea coast even the use of a plough would far to the westward be forgotten.
You have given M. Buffon a decent but a merited correction. Europeans affect to under value Americans. I acknowledge an inferiority but this is chargeable on the state of society. Less industry, less perseverance and less knowledge will answer the purposes of our country than in old established countries but human nature is certainly radically the same in both. Your book has set me thinking on a variety of subjects. I wish such an one was written in every state. Our country suffers in Europe for want of being known. They abuse us for not paying our debts. The same objections would be made against themselves in our circumstances. We are a country of farmers and planters and as such credit is not a matter of the last consequence; but John Bull forming his ideas from the mercantile punctuality of a commercial people instead of philosophising on the state of society in a wide extended fertile country supposes there is more natural honesty on the one side of the Atlantic than the other. With the most exalted sentiments of respect and esteem I have the honor to be your most obedient & very humble servt,

David Ramsay

